            Case 2:20-cv-03334-PA-RAO Document 56 Filed 08/12/20 Page 1 of 2 Page ID #:839



                   1   COOLEY LLP
                       MICHAEL G. RHODES (116127)
                   2   (rhodesmg@cooley.com)
                       JEFFREY M. GUTKIN (216083)
                   3   (jgutkin@cooley.com)
                       AUDREY J. MOTT-SMITH (300550)
                   4   (amottsmith@cooley.com)
                       101 California Street, 5th Floor
                   5   San Francisco, CA 94111-5800
                       Telephone: (415) 693 2000
                   6   Facsimile: (415) 693 2222
                   7   Attorneys for Defendant
                       WHITE OPS, INC.
                   8
                   9                         UNITED STATES DISTRICT COURT
                 10                         CENTRAL DISTRICT OF CALIFORNIA
                 11
                 12    YOUNG HOLLYWOOD LLC, a                  Case No. 2:20-cv-3334 PA (RAO)
                       California limited liability company,
                 13
                                       Plaintiff,              ORDER RE: STIPULATED REQUEST TO
                 14                                            CONTINUE DEADLINE FOR WHITE
                             v.                                OPS TO ANSWER PLAINTIFF’S FIRST
                 15                                            AMENDED COMPLAINT
                       WHITE OPS, INC., a Delaware
                 16    corporation,
                                                               Courtroom: 9A
                 17                    Defendant.
                                                               Judge:      Hon. Percy Anderson
                 18                                            Trial Date: None Set
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          [PROPOSED] ORDER RE: STIP. REQ. TO
                                                                           CONT. DEADLINE TO ANSWER FAC
                                                                           CASE NO. 2:20-CV-3334 PA (RAO)
            Case 2:20-cv-03334-PA-RAO Document 56 Filed 08/12/20 Page 2 of 2 Page ID #:840



                   1           Pursuant to the stipulation of the parties, IT IS ORDERED THAT:
                   2           White Ops’ deadline to file an Answer to Plaintiff’s First Amended Complaint,
                   3   which was previously set for August 21, 2020, is extended by two weeks, to
                   4   September 4, 2020.
                   5           IT IS SO ORDERED.
                   6
                                                                     _______________________________
                   7   Dated: August 12, 2020
                                                                     PERCY ANDERSON
                   8                                                 United States District Judge
                   9
                 10
                 11
                 12
                       231679284
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                 [PROPOSED] ORDER RE: STIP. REQ. TO
                                                                                  CONT. DEADLINE TO ANSWER FAC
                                                                                  CASE NO. 2:20-CV-3334 PA (RAO)
